Citation Nr: 1526871	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits System.


REMAND

The Board's review of the record reveals that further development is warranted.

In connection with May 2012 VA treatment, the Veteran reported that he was unable to wear hearing aids because it made his tinnitus worse.  The treatment record notes the Veteran had profound hearing loss and hypercompliant tympanograms with a drastic decrease in thresholds since his September 2010 audiogram results.  

The record of a May 2012 VA audiogram shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105
100
105+
100
105+
RIGHT
105+
105
105
105+
105+

The May 2012 VA examiner indicated that the testing results were not adequate for rating purposes and noted that talkover was set at 85 decibels.

An additional July 2012 VA audiogram reflects similar values to the May 2012 VA audiogram but also notes that the results were not adequate for rating purposes because functional overlay was suspected and the Veteran did not respond during speech testing.

In a December 2012 VA examination, the Veteran reported that he had significant communication difficulties in all listening situations and used a Pocket Talker to communicate.  

Diagnostic testing results were reported and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
30
45
65
RIGHT
25
30
35
70
75

Speech recognition ability was 76 percent in the right ear and 72 percent in the left ear.  The examiner reviewed the Veteran's record and opined that the examination results showed significant improvement in hearing compared to the May 2012 and July 2012 VA audiogram reports and that the December 2012 VA examination results were more consistent, reliable, and repeatable.  The examiner concluded that the current results were sufficient for rating purposes because they were consistent with his 2008 and 2009 audiograms.

In January 2013, the Veteran stated that he was almost deaf in both ears.  In August 2014, he reported that he could barely hear and that the ringing in his ears caused increased difficulty in concentrating on anything, including conversations.

The Board notes that the VA examination used to evaluate the current severity of the Veteran's bilateral hearing loss was conducted in December 2012, more than two years ago.  In statements to the Board, the Veteran indicated that his hearing loss has worsened since that examination.  In addition, multiple friends of the Veteran submitted statements indicating that the Veteran's hearing has deteriorated and that he was currently unable to maintain conversations without asking people to repeat or write their statements down.  In August 2014, C.B. stated that the Veteran's hearing had worsened within the past two years and that she constantly repeated herself and nearly had to yell when speaking with him.

The U. S. Court of Appeals for Veterans Claims has held that if a veteran claims a disability is worse than when originally rated, VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss disability with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from August 2013 to the present.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records for the time period from August 2013 to the present.  

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's bilateral hearing loss disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects the bilateral hearing loss disability may have on occupational functioning and daily activities.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




